Exhibit Page 67


TRUST UNDER THE RIGGS NATIONAL CORPORATION


SENIOR EXECUTIVE CHANGE OF CONTROL AND RETENTION AGREEMENTS

        THIS TRUST AGREEMENT made this 8th day of November, 2001, by and between
RIGGS NATIONAL CORPORATION (the “Company”) and RELIANCE TRUST COMPANY (the
“Trustee”);

        WHEREAS, the Company has entered into certain Senior Executive Change of
Control and Retention Agreements with selected senior officers (hereinafter
collectively referred to as the “Plan”) copies of which are attached as Appendix
A;

        WHEREAS, the Plan is an unfunded arrangement maintained for the purpose
of providing specified forms of severance benefits to covered senior officers
payable under certain circumstances in the event the Company undergoes a Change
of Control, as defined herein;

        WHEREAS, the Company may incur liability under the terms of such Plan
with respect to one or more senior executives covered thereunder (“Covered
Employee” or “Covered Employees”);

        WHEREAS, the Company wishes to establish a trust (hereinafter called
“Trust”) and to contribute to the Trust assets that shall be held therein,
subject to the claims of the Company’s creditors in the event of the Company’s
Insolvency, as herein defined, until paid to the Covered Employees and their
beneficiaries in such manner and at such times as specified in the Plan;

        WHEREAS, it is the intention of the parties that this Trust shall
constitute an unfunded arrangement and shall not cause the Plan or any part
thereof to become subject to the substantive provisions of Title I of the ERISA
and, furthermore, that this Trust comply, and be interpreted consistently, with
the model trust requirements set forth in Rev. Proc. 92-64 (as expanded by IRS
Notice 2000-56);

Exhibit Page 68

        WHEREAS, it is the intention of the Company to make contributions to the
Trust, as specified herein, to provide itself with a source of funds to assist
it in the meeting of its liabilities under the Plan;

        NOW, THEREFORE, the parties do hereby establish the Trust and agree that
the Trust shall comprise, be held and disposed of as follows:


SECTION 1. ESTABLISHMENT OF TRUST

        (a) The Company may from time to time make, or cause to be made,
contributions to the Trust of cash or property, including insurance contracts
and/or marketable securities, which are acceptable to the Trustee, including
common stock of the Company, and which shall become the principal of the Trust
to be held, administered and disposed of by the Trustee as provided in this
Trust Agreement. Except as provided in Section 2(c) and (d), neither the Trustee
nor any Covered Employee or beneficiary shall have any right to compel such
contributions.

        (b) Except as provided in Section 4 hereof, the Trust hereby established
shall be irrevocable.

        (c) The Trust is intended to be a grantor trust, of which the Company is
the grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be construed accordingly.

        (d) The principal of the Trust, and any earnings thereon shall be held
separate and apart from other funds of the Company and shall be used exclusively
for the uses and purposes of providing benefits to the Covered Employees and
general creditors as herein set forth. The Covered Employees and their
beneficiaries shall have no preferred claim on, or any beneficial ownership
interest in, any assets of the Trust. Any rights created under the Plan and this
Trust Agreement shall be mere unsecured contractual rights of the Covered
Employees and their beneficiaries against the Company. Any assets held by the
Trust will be subject to the claims of the Company’s general creditors under
federal and state law in the event of Insolvency, as defined in Section 3(a)
herein.

2

Exhibit Page 69


SECTION 2. PAYMENTS TO COVERED EMPLOYEES AND THEIR BENEFICIARIES.

        (a) The Company shall deliver to the Trustee a copy of each Plan
document, together with a schedule (the “Payment Schedule”) that indicates the
amounts payable in respect of each Covered Employee (and his or her
beneficiaries), that provides a formula or other instructions acceptable to the
Trustee for determining the amounts so payable, the form in which such amount is
to be paid (as provided for or available under the Plan), and the time of
commencement for payment of such amounts. If the Company has not done so
previously, it shall deliver each Plan document and Payment Schedule to the
Trustee upon the occurrence of a Potential Change of Control, as defined herein,
and upon or before the occurrence of a Change of Control, as defined herein, the
Company shall deliver to the Trustee, with respect to the Plan, a current census
of Covered Employees and a Payment Schedule (to the extent revisions to the most
recent previous Payment Schedule are necessary or appropriate). Following any
Change of Control, the Payment Schedule may not be modified or amended by the
Company. Except as otherwise provided herein, the Trustee shall make payments to
the Covered Employees and their beneficiaries in accordance with such Payment
Schedule or, to the extent benefits cannot be determined pursuant to the Payment
Schedule, in accordance with the Plan document. With respect to any
determination of benefit payments under the Plan, the Trustee is authorized,
prior to a Change of Control, to seek guidance from the Company and, following a
Change of Control, to seek guidance from a court of competent jurisdiction by
means of an action for declaratory judgment concerning the Trustee’s duties and
obligations or any other action deemed appropriate by the Trustee pursuant to
its interpleader rights under Section 14 hereof. The Trustee shall make
provision for the reporting and withholding of any federal, state or local taxes
that may be required to be withheld with respect to the payment of benefits
pursuant to the terms of the Plan and shall pay amounts withheld to the
appropriate taxing authorities or determine that such amounts have been
reported, withheld and paid by the Company.

        (b) Subject to any determination made and set forth in the Payment
Schedule described in Section 2(a) following a Change of Control, the
entitlement of a Covered Employee or his or her beneficiaries to benefits under
the Plan shall be determined by the Company or such party as it shall designate
under the Plan, and any claim for such benefits shall be considered and reviewed
under the procedures set out in the Plan.

3

Exhibit Page 70

        (c) The Company may make payment of benefits directly to the Covered
Employees or their beneficiaries as they become due under the terms of the Plan.
The Company shall notify the Trustee, in writing, of its decision to make
payment of benefits directly prior to the time such amounts are payable to the
Covered Employees or their beneficiaries. In addition, if the principal of the
Trust, and any earnings thereon, are not sufficient to make payments of benefits
in accordance with the terms of the Plan, the Company shall make the balance of
each such payment as it falls due. The Trustee shall notify the Company where
principal and earnings are not sufficient to make benefit payments under the
Plan.

        (d) Upon the occurrence of a Potential Change of Control, the Company
shall, as soon as possible, but in no event later than the earlier of (i) the
60th day following the Potential Change of Control, or (ii) the date immediately
preceding the Change of Control make an irrevocable contribution to the Trust in
an amount that is sufficient to pay each Covered Employee or beneficiary the
vested benefits to which he or she would be entitled pursuant to the terms of
the Plan as of the date on which the Potential Change of Control occurred.
Within the same time period following a Potential Change of Control, the Company
shall make a further irrevocable contribution to the Trust in an amount
sufficient to pay for the Trustee’s fees and for actuarial, accounting, legal
and other professional or administrative services necessary to implement the
terms of this Trust following a Potential Change of Control. Such amount shall
be determined by the Trustee’s estimate of its fees (as provided in this Trust
Agreement) and by estimates obtained by the Trustee from those independent
actuaries, accountants, lawyers and other appropriate professional and
administrative personnel who provided such services to the Trust or the Company
immediately before the Potential Change of Control. If the actual fees and
expenses exceed the estimated amounts, the Company shall be obligated to pay the
Trustee, within 30 days of written notification thereof, such amounts as are
necessary to cover the shortfall.

4

Exhibit Page 71


SECTION 3. TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO COVERED EMPLOYEES AND
TRUST BENEFICIARIES WHEN THE COMPANY IS INSOLVENT.

        (a) The Trustee shall cease payment of benefits to the Covered Employees
and their beneficiaries if the Company is Insolvent. The Company shall be
considered “Insolvent” for purposes of this Trust Agreement if (i) the Company
is unable to pay its debts as they become due, (ii) the Company is subject to a
pending proceeding as a debtor under the United States Bankruptcy Code, or (iii)
the Company is precluded by federal banking laws from making direct payments to
Covered Employees pursuant to Section 2(c) hereof.

        (b) At all times during the continuance of this Trust, as provided in
Section 1(d) hereof, the principal and income of the Trust shall be subject to
claims of general creditors of the Company under federal and state law as set
forth below.

               (1) The Board of Directors and the Chief Executive Officer of the
Company shall have the duty to inform the Trustee in writing of the Company’s
Insolvency. If a person claiming to be a creditor of the Company alleges in
writing to the Trustee that the Company has become Insolvent, the Trustee shall
commence, as promptly as possible, an investigation to determine whether the
Company is Insolvent and, pending such determination, the Trustee shall
discontinue payment of benefits to the Covered Employees or their beneficiaries.
Any determination by the Trustee hereunder as to whether the Company is
Insolvent shall be made by the Trustee in its sole and absolute discretion and
shall be binding on all parties having rights to or interests in the assets of
this Trust.

               (2) Unless the Trustee has actual knowledge of the Company's
Insolvency, or has received written notice from the Company or written notice
from a person claiming to be a creditor alleging that the Company is Insolvent,
the Trustee shall have no duty to inquire whether the Company is Insolvent. The
Trustee may in all events rely on such evidence concerning the Company’s
solvency as may be furnished to the Trustee and that provides the Trustee with a
reasonable basis for making a determination concerning the Company’s solvency.

5

Exhibit Page 72

               (3) If at any time the Trustee has determined that the Company is
Insolvent or the Trustee is in the process of investigating whether the Company
is Insolvent pursuant to an allegation made by a creditor of the Company, the
Trustee shall discontinue payments to the Covered Employees or their
beneficiaries and shall hold the assets of the Trust for the benefit of the
Company’s general creditors. Nothing in this Trust Agreement shall in any way
diminish any rights of the Covered Employees or their beneficiaries to pursue
their rights as general creditors of the Company with respect to benefits due
under the Plan or otherwise.

               (4) The Trustee shall resume the payment of benefits to the
Covered Employees or their beneficiaries in accordance with Section 2 of this
Trust Agreement only after the Trustee has determined that the Company is not
Insolvent (or is no longer Insolvent).

        (c) Provided that there are sufficient assets, if the Trustee
discontinues the payment of benefits from the Trust pursuant to Section 3(b)
hereof and subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to the
Covered Employees or their beneficiaries under the terms of the Plan for the
period of such discontinuance, less the aggregate amount of any payments made to
the Covered Employees or their beneficiaries by the Company in lieu of the
payments provided for hereunder during any such period of discontinuance.


SECTION 4. PAYMENT TO COMPANY.

        Except as provided in this Section 4 and in Sections 3 and 8(d) hereof,
the Company shall have no right or power to direct the Trustee to return to the
Company or to divert to others any of the Trust assets before all payments of
benefits have been made to the Covered Employees and their beneficiaries
pursuant to the terms of the Plan. Notwithstanding any provision of this Trust
Agreement to the contrary, in the event that an actuary appointed by the Company
determines any time prior to a Change of Control, or an actuary appointed by the
Trustee determines any time following a Change of Control, that the fair market
value of Trust assets exceeds the present value of accrued benefit obligations
under the Plan (the amount of such excess referred to hereinafter as “Trust
Surplus”), based on actuarial assumptions that are consistent with the
assumptions used to determine funding requirements for the Company’s qualified
defined benefit pension plans (or, if no such defined pension plans exist, such
assumptions as determined by the actuary), then the Company may direct the
Trustee to transfer and convey to the Company such assets as shall be designated
by the Company prior to a Change of Control or by the Trustee following a Change
of Control, provided that the aggregate value of such assets shall not exceed
the Trust Surplus.

6

Exhibit Page 73


SECTION 5. INVESTMENT AUTHORITY.

        (a) Subject to Section 5(b), the Trustee shall invest and reinvest the
principal and income of the Trust, in its discretion, in securities and in any
other form of property not prohibited by law, without regard to any restrictions
imposed by state law on investments by fiduciaries, but subject, however, to
such written investment guidelines, if any, as the Company may provide from time
to time to the Trustee. The Trustee may invest in securities (including stock or
rights to acquire stock) or obligations issued by the Company. All rights
associated with assets of the Trust shall be exercised by the Trustee or the
person designated by the Trustee, and shall in no event be exercisable by or
rest with the Covered Employees, provided, however, that the Trustee may, in its
discretion, elect to invest the assets of the Trust in any manner which best
enables it to satisfy the specific benefit obligations payable under the Plan.

        (b) The Company shall have the right, at all times prior to a Change of
Control, to direct the Trustee as to the investment of assets held by the Trust,
to substitute assets of equal fair market value for any assets held by the
Trust, and to vote securities held by the Trust. Notwithstanding the foregoing,
however, the Company’s right to direct the Trustee shall be exercised by the
Company with due regard to the Trustee’s need, in certain circumstances, to
function as a fiduciary under applicable securities laws.


SECTION 6. DISPOSITION OF INCOME.

        During the term of this Trust, all income received by the Trust, net of
expenses and taxes, shall be accumulated and reinvested.

7

Exhibit Page 74


SECTION 7. ACCOUNTING BY TRUSTEE.

        The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee. Within 90 days following the close of each calendar
year and within 60 days after the removal or resignation of the Trustee, the
Trustee shall deliver to the Company a written account of its administration of
the Trust during such year or during the period from the close of the last
preceding year to the date of such removal or resignation, setting forth all
investments, receipts, disbursements and other transactions effected by it,
including a description of all securities and investments purchased and sold
with the cost or net proceeds of such purchases or sales (accrued interest paid
or receivable being shown separately), and showing all cash, securities and
other property held in the Trust at the end of such year or as of the date of
such removal or resignation, as the case may be.


SECTION 8. RESPONSIBILITY OF TRUSTEE.

        (a) The Trustee shall act with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent person acting in like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims, provided, however, that the
Trustee shall incur no liability to any person for any action taken pursuant to
a reasonable direction, request or approval given by the Company which is
contemplated by, and in conformity with, the terms of the Plan or this Trust
Agreement and is given in writing by the Company.

        (b) The Trustee may consult with legal counsel (who may also be counsel
for the Company generally) or obtain actuarial or other expert advice, with
respect to any of its duties or obligations hereunder.

        (c) The Trustee may hire agents, attorneys, accountants, actuaries,
investment advisors, financial consultants or other professionals to assist it
in performing any of its duties or obligations hereunder.

8

Exhibit Page 75

        (d) The Trustee shall have, without exclusion, all powers conferred on
trustees by applicable law, unless expressly provided otherwise herein,
provided, however, that if an insurance policy is held as an asset of the Trust,
the Trustee shall have no power to name a beneficiary of the policy other than
the Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor trustee, or to loan to any person
other than the Company the proceeds of any borrowing against such policy. In the
event that Trust Surplus (as defined in Section 4 hereof) exists, the Company
may direct the Trustee to borrow against any insurance policy held as a Trust
asset that permits such borrowing, and to lend the proceeds to the Company,
provided that the aggregate amount lent to the Company shall not exceed the
Trust Surplus.

        (e) Notwithstanding any powers granted to the Trustee pursuant to this
Trust Agreement or applicable law, the Trustee shall not have any power that
could give this Trust the objective of carrying on a business and dividing the
gains therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Code.


SECTION 9. COMPENSATION AND EXPENSES OF TRUSTEE.

        The Company shall pay all administrative and the Trustee’s fees and
expenses in accordance with terms and conditions established by the Trustee, and
if not so paid, such fees and expenses shall be paid from the Trust.


SECTION 10. RESIGNATION AND REMOVAL OF TRUSTEE.

        (a) The Trustee may resign at any time by written notice to the Company,
which shall be effective 90 days after receipt of such notice unless the Company
and the Trustee agree otherwise in writing.

        (b) The Trustee may be removed by the Company on 30 days written notice
or upon shorter notice accepted by the Trustee.

9

Exhibit Page 76

        (c) If the Trustee resigns or is removed after a Change of Control, as
defined herein, the Trustee shall select a successor trustee in accordance with
the provisions of Section 11(b) hereof prior to the effective date of the
Trustee’s resignation or removal.

        (d) Upon resignation or removal of the Trustee and appointment of a
successor trustee, all assets shall subsequently be transferred to the successor
trustee. The transfer shall be completed within 90 days after receipt of notice
of resignation, removal or transfer, unless the Company extends the time limit.

        (e) Except as provided in paragraph (c) of this section, if the Trustee
resigns or is removed, a successor shall be appointed, in accordance with
Section 11 hereof, by the effective date of resignation or removal under
paragraph (a) or (b) of this section. If no such appointment has been made, the
Trustee may apply to a court of competent jurisdiction for appointment of a
successor or for instructions. All expenses of the Trustee in connection with
the proceeding shall be allowed as administrative expenses of the Trust.


SECTION 11. APPOINTMENT OF SUCCESSOR.

        (a) If the Trustee resigns or is removed in accordance with Section
10(a) or (b) hereof and Section 10(c) is inapplicable, the Company may appoint
any third party, such as a bank trust department, that may be granted corporate
trustee powers under state law, as a successor to replace the Trustee upon
resignation or removal. The appointment shall be effective when accepted in
writing by the new trustee, who shall have all of the rights and powers of the
former trustee, including ownership rights in the trust assets. The former
trustee shall execute any instrument necessary or reasonably requested by the
Company or the successor trustee to evidence the transfer.

        (b) If the Trustee resigns or is removed pursuant to the provisions of
Section 10(c) hereof and selects a successor trustee, the Trustee shall appoint
a successor trustee and may appoint any third party, such as a bank trust
department, that may be granted corporate trustee powers under state law. The
appointment of a successor trustee shall be effective when accepted in writing
by the new trustee. The new trustee shall have all the rights and powers of the
former trustee, including ownership rights in trust assets. The former trustee
shall execute any instrument necessary or reasonably requested by the successor
trustee to evidence the transfer.

10

Exhibit Page 77

        (c) The successor trustee need not examine the records and acts of any
prior trustee and may retain or dispose of existing trust assets, subject to
Sections 7 and 8 hereof. The successor trustee shall not be responsible for any
condition existing at the time it becomes successor trustee.


SECTION 12. AMENDMENT OR TERMINATION.

        (a) This Trust Agreement may be amended by a written instrument executed
by the Trustee and the Company. Notwithstanding the foregoing, no such amendment
shall conflict with the terms of the Plan or shall make the Trust revocable.

        (b) The Trust shall not terminate until the date on which the Covered
Employees and their beneficiaries are no longer entitled to benefits pursuant to
the terms of the Plan. Upon termination of the Trust, any assets remaining in
the Trust shall be returned to the Company.

        (c) Upon written approval of each of the Covered Employees or their
beneficiaries entitled to payment of benefits pursuant to the terms of the Plan,
the Company may terminate this Trust prior to the time all benefit payments
under the Plan have been made. All assets in the Trust at termination shall then
be returned to the Company.

        (d) In general, to the extent that the terms hereof are inconsistent
with the terms of the Plan with respect to any Covered Employee, the latter
shall control with respect to such Covered Employee as if the terms hereof had
been amended accordingly. Notwithstanding anything herein to the contrary, upon
a Change of Control, the Company shall be precluded from amending (i) this Trust
Agreement, (ii) the Plan with respect to any benefit (including any form of
benefit or benefit determination) of any Covered Employee that had accrued on or
prior to the Change of Control or is funded pursuant to the provisions of
Section 2 hereof but has not been completely distributed to the Covered
Employees or beneficiaries, or (iii) any of the Plan terms with respect to any
benefit other than a benefit described in the preceding clause (ii), provided,
however, that in any such event, if a Covered Employee or beneficiary, as
applicable, consents, in writing, to an amendment pertaining to his or her own
benefit, such amendment shall be valid hereunder. Upon a Change of Control, this
Section 12(d) shall be deemed to supersede any provision of any such Plan which
permits amendments of such Plan inconsistent with the terms hereof and this
Section 12(d) shall constitute an amendment to such Plan.

11

Exhibit Page 78


SECTION 13. RIGHT OF INTERPLEADER.

        If (a) there is any disagreement or dispute in connection with the Trust
or the subject matter hereof, including any dispute between the Trustee, the
Company or any Covered Employee, or between the Company, any Covered Employee or
any person not a party to the Trust or (b) there are adverse or inconsistent
claims or demands upon, or inconsistent instructions to the Trustee, or (c) the
Trustee in good faith is in doubt as to what action to take pursuant to the
Trust, the Trustee may at its election refuse to comply with any such claims,
demands or instructions, or refuse to take any other action pursuant to this
Trust until (i) the rights of all persons involved in the dispute have been
fully and finally adjudicated by a court of competent jurisdiction or the
Trustee has resolved any such doubts to its good faith satisfaction; or (ii) all
disputes have been resolved between the persons involved and the Trustee has
received written notice thereof satisfactory to it from all such persons.
Without limiting the generality of the foregoing, the Trustee may at its
election interplead the subject matter of this Trust Agreement with a court of
competent jurisdiction, or commence judicial proceedings for a declaratory
judgment, and the Trustee shall be entitled to recover from the Company or the
Trust, both collectively and individually, the Trustee’s attorneys’ fees,
expenses and costs in connection with any such interpleader or declaratory
judgment action.


SECTION 14. MISCELLANEOUS.

        (a) Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.

12

Exhibit Page 79

        (b) Benefits payable to the Covered Employees and their beneficiaries
under this Trust Agreement may not be anticipated, assigned (either at law or in
equity), alienated, pledged, encumbered or subjected to attachment, garnishment,
levy, execution or other legal or equitable process.

        (c) This Trust Agreement shall be governed by and construed in
accordance with the laws of the State of _______________, unless otherwise
preempted by any applicable federal law.

        (d) For purposes of this Trust, the terms Change of Control and
Potential Change of Control shall have the meanings set forth below:

                (i) A "Change of Control" shall be deemed to occur upon the
happening of any of the following:

  (A) individuals who, on the date hereof, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the date hereof,
whose selection or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director, provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest (“Election Contest”) or other
actual or threatened solicitation of proxies or consent by or on behalf of any
“person” (as such term is defined in Section 3(a)(9) of the Securities Exchange
Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and 14(d)(2)
of the Exchange Act) other than the Board (“Proxy Contest”), including by reason
of any agreement intended to avoid or settle any Election Contest or Proxy
Contest, shall be deemed an Incumbent Director;


13

Exhibit Page 80

  (B) any person becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (B) shall not be deemed to be a Change of Control of the Company
by virtue of any of the following acquisitions: (I) by the Company or any
subsidiary, (II) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary, (III) by any underwriter
temporarily holding securities pursuant to an offering of such securities, (IV)
pursuant to a Non-Qualifying Transaction (as defined in paragraph (C)), or (V)
pursuant to any acquisition by Joe L. Allbritton (the “Executive”) or any group
of persons including the Executive (or any entity controlled by the Executive or
any group of persons including the Executive).


  (C) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Reorganization”), or sale or other disposition of all or substantially all of
the Company’s assets to an entity that is not an affiliate of the Company (a
“Sale”), unless immediately following such Reorganization or Sale: (I) more than
60% of the total voting power of (x) the corporation resulting from such
Reorganization or the corporation which has acquired all or substantially all of
the assets of the Company (in either case, the “Surviving Corporation”), or (y)
if applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of at least a majority of the voting securities eligible to
elect directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Reorganization or Sale (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such
Reorganization or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Reorganization or
Sale, (II) no person (other than the Executive and affiliates of the Executive
or any employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), becomes the beneficial owner,
directly or indirectly, of 25% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (III) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Reorganization of the
Reorganization or Sale were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such
Reorganization or Sale (any Reorganization or Sale which satisfied all of the
criteria specified in (I), (II) and (III) above shall be deemed to be a
“Non-Qualifying Transaction”).


14

Exhibit Page 81

  (D) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.


Notwithstanding the foregoing, a Change of Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 25% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change of Control of the Company
shall then occur.

15

Exhibit Page 82

  (E) notwithstanding the (A) through (D) above, a Change of Control will not
result from:


  (I) a transfer of the Company’s voting securities by a person who is the
beneficial owner (within the meaning of Rule 13d-3 promulgated pursuant to the
Exchange Act), directly or indirectly, of 25% or more of the voting securities
of the Company (a “25% Owner”) to:


  (a) a member of such 25% Owner’s immediate family (within the meaning of Rule
16a-1(e) of the Exchange Act) either during such 25% Owner’s lifetime or by will
or the laws of descent and distribution;


  (b) any trust as to which the 25% Owner or a member (or members) of his or her
immediate family (within the meaning of Rule 16a-1(e) of the Exchange Act) is
the beneficiary;


  (c) any trust to which the 25% Owner is the settlor with sole power to revoke;


  (d) any entity owner which the 25% Owner has the power, directly or
indirectly, to direct or cause the direction of the management and policies of
the entity, whether through the ownership of voting securities, by contract or
otherwise; or


16

Exhibit Page 83

  (e) any charitable trust, foundation or corporation under section 501(c)(3) of
the Code that is funded by the 25% Owner, or


  (II) the acquisition of voting securities of the Company or the resulting
entity in the event of a Reorganization or Sale, by either:


  (a) a person who was a 25% Owner on the effective date of the Plan; or


  (b) a person, trust or other entity described in the foregoing clauses
(I)(a)-(e) of this subsection (E).


  (ii) A “Potential Change of Control” shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:


  (A) the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change of Control;


  (B) the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change of
Control;


  (C) any Person becomes the Beneficial Owner, directly or indirectly, or
securities of the Company representing 10% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities; or


17

Exhibit Page 84

  (D) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change of Control has occurred.


  (iii) For the purposes of subsection (ii) above, “Person” shall have the
meaning given in Section 3(a)(9) of the Exchange Act, as modified and used in
Sections 13(d) and 14(d) thereof, except that such term shall not include
(i) the Company or any of its affiliates (as defined in Rule 12b-2 promulgated
under the Exchange Act), (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company.



SECTION 15. EFFECTIVE DATE.

        The effective date of this Trust Agreement shall be January 1, 2002.


                                                                        RIGGS
NATIONAL CORPORATION

ATTEST: /s/ William A. Craig                    By:/s/ Timothy C. Coughlin


                                                                        RELIANCE
TRUST COMPANY

ATTEST: /s/ Ivy Berry                                 By:/s/ Edward Jarvis

18